       Case 3:18-cv-00080-SMR-SBJ Document 70 Filed 09/13/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               EASTERN DIVISION


INTERVARSITY CHRISTIAN                    Civil Action No. 18-cv-00080-SMR-SBJ
FELLOWSHIP/USA, et al.,

              Plaintiffs,                  NOTICE OF SUPPLEMENTAL
                                           AUTHORITY
  v.

THE UNIVERSITY OF IOWA, et al.,

              Defendants.



Christopher C. Hagenow                  Eric S. Baxter*
William R. Gustoff                      Lead Counsel
Hagenow & Gustoff, LLP                  Daniel H. Blomberg*
600 Oakland Rd. NE                      The Becket Fund for Religious Liberty
Cedar Rapids, IA 52402                  1200 New Hampshire Ave. NW, Suite 700
(319) 849-8390 phone                    Washington, DC, 20036
(888) 689-1995 fax                      (202) 955-0095 phone
chagenow@whgllp.com                     (202) 955-0090 fax
                                        ebaxter@becketlaw.org
                                        dblomberg@becketlaw.org

                                        Counsel for Plaintiff
                                        *Admitted pro hac vice
      Case 3:18-cv-00080-SMR-SBJ Document 70 Filed 09/13/19 Page 2 of 3



   The Eighth Circuit’s recent ruling in Telescope Media Group v. Lucero, No. 17-3352, 2019

WL 3979621 (8th Cir. Aug 23, 2019) (Exhibit A), confirms that Plaintiffs’ free speech rights were

clearly established long before Defendants violated them. Telescope Media was about whether

Minnesota could apply its antidiscrimination laws to compel business owners to produce videos

whose “message would conflict with their own beliefs.” Id. at *1. The court acknowledged that

“antidiscrimination laws typically ‘are well within the State’s … power to enact’” and are justified

by “powerful reasons.” Id. at *7 (citations omitted). Nevertheless, the court concluded that “as

critically important as they are,” “[e]ven antidiscrimination laws … must yield to the Constitution”

to protect freedom of speech. Id.

   In support, the Eighth Circuit relied on two Supreme Court decisions from 1995 and 2000.

First, citing Hurley v. Irish-American Gay, Lesbian & Bisexual Group of Boston, Inc., 515 U.S.

557 (1995), the court noted that “[a]lthough antidiscrimination laws are generally constitutional,”

“‘a peculiar’ application that required speakers ‘to alter the[ir] expressive content’ was not.” Tel-

escope Media, 2019 WL 3979621, at *7. Rather, government is prevented “from requiring [one

party’s] speech to serve as a public accommodation for others.” Id. Second, the court cited Boy

Scouts of America v. Dale, 530 U.S. 640 (2000), for the same proposition, concluding that both

Hurley and Dale “make[] clear that once conduct crosses over to speech or other expression, the

government’s ability to regulate it is limited” and that “regulating speech because it is discrimina-

tory or offensive is not a compelling state interest, however hurtful the speech may be.” Id.

   Another recent decision further confirms that the law has been clear for “decades” that “view-

point neutrality is an operational principle” in public universities’ treatment of registered student

organizations, removing any right to qualified immunity for officials who violate it. Apodaca v.

White, No. 3:17-cv-01014, 2019 WL 3803698, at *13 (S.D. Cal. Aug. 13, 2019) (Exhibit B).




                                                 1
Case 3:18-cv-00080-SMR-SBJ Document 70 Filed 09/13/19 Page 3 of 3



                             Respectfully submitted,

                             /s/ Eric S. Baxter
                             Eric S. Baxter*
                                 Lead Counsel
                             Daniel H. Blomberg*
                             The Becket Fund for Religious Liberty
                             1200 New Hampshire Ave. NW, Suite 700
                             Washington, DC, 20036
                             (202) 955-0095 PHONE
                             (202) 955-0090 FAX
                             ebaxter@becketlaw.org

                             Christopher C. Hagenow
                             William R. Gustoff
                             Hagenow & Gustoff, LLP
                             600 Oakland Rd. NE
                             Cedar Rapids, IA 52402
                             (515) 868-0212 phone
                             (888) 689-1995 fax
                             chagenow@whgllp.com

                             Counsel for Plaintiff
                                   *Admitted pro hac vice




                                2
